Name: Commission Regulation (EEC) No 581/91 of 11 March 1991 changing the consultation level for imports of textile products of category 117 (woven fabrics of flax or ramie) originating in the Union of Soviet Socialist Republics
 Type: Regulation
 Subject Matter: leather and textile industries;  political geography
 Date Published: nan

 12 . 3 . 91 Official Journal of the European Communities No L 65/25 COMMISSION REGULATION (EEC) No 581/91 of 11 March 1991 changing the consultation level for imports of textile products of category 117 (woven fabrics of flax or ramie) originating in the Union of Soviet Socialist Republics set up by Article 15 of Council Regulation (EEC) No 4136/86 of 22 December 1986 (2), as last amended by Regulation (EEC) No 71 /91 (3), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1925/90 of 18 June 1990 on common rules for imports of certain textile products originating in the Union of Soviet Soci ­ alist Republics ('), and in particular Article 10 (3) thereof, Whereas the first paragraph of Article 10 (3) of Regulation (EEC) No 1925/90 provides that the consultation levels set out in Annex III to the said Regulation may be increased if it appears that additional quantities are required ; Whereas, in accordance with the provisions of Article 15 of the said Regulation, consultations were held on 22 and 23 October 1990 between delegations representing the European Economic Community and the USSR with a view to fixing a new consultation level for textile products of category 117 for 1 990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee Article 1 The consultation level for textile products of category 117 originating in the USSR set out in Annex III to Regula ­ tion (EEC) No 1925/90 is hereby amended for 1990 as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1991 . For the Commission Frans ANDRIESSEN Vice-President (2) OJ No L 387, 31 . 12. 1986, p . 42. (3 OJ No L 9, 12. 1 . 1991 , p. 9 .(') OJ No L 177, 10 . 7 . 1990, p. 1 . No L 65/26 Official Journal of the European Communities 12. 3 . 91 ANNEX 'ANNEX III CONSULTATION LEVELS REFERRED TO IN ARTICLE 3 ( 1 ) GROUP IV Cate ­ gory No CN code Description Third country (4) Unit (5) Mem ­ ber State (6) Consultation levels (') (7)( 1 ) (2) (3) 117 5309 1111 Woven fabrics of flax or of ramie USSR tonnes D 207 5309 11 19 \ \ F 76 5309 1 1 90 I ll|| I 103 5309 19 10||\ I BNL 88 5309 19 90IIII|| UK 103 5309 21 10 l l IRL 5 5309 21 90IIIlII DK 680 5309 29 10\\|| EL 9 5309 29 90 l \ l ES 100 II ll P 9 5311 00 10Il\ IlIl III Il EEC 1 380 5803 90 90 \ 5905 00 31 l \ 5905 00 39 (') Applicable only for 1990 .